Citation Nr: 1742509	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain with degenerative changes and mild laxity (right ankle disability).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2012, the Board denied entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle sprain.  The Veteran appealed the December 2012 Board decision to the United States Court of Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's decision an increased rating for inadequate reasons and bases for denying a higher rating.  In October 2014, the Board remanded the claims in accordance with the Court's Memorandum Decision.  

In September 2016, the claim returned to the Board and was again denied.  The Veteran appealed the Board's decision to the Court.  In a May 2017 Joint Motion for Partial Remand (Joint Motion), the parties agreed to vacate the Board's decision because the Board did not enforce substantial compliance with the Court's March 2014 Memorandum Decision and Board's October 2014 Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties found the Board did not provide substantial compliance with the Court's March 2014 Memorandum Decision and Board's October 2014 Remand due to an incomplete medical history about the Veteran's functional loss due to pain and during flare-ups.  In addition, the Board did not provide an adequate statement of reasons and bases explaining why it discounted favorable evidence showing the Veteran had flare-ups from his service-connected ankle disability.

The parties agreed the April 2015 VA opinion and the February 2016 addendum were inadequate because neither opinion addressed the Veteran's flare-up history.  In the April 2015 VA opinion, the examiner indicated that the Veteran did not report flare-ups.  The examiner noted that there was pain during the examination and that it caused functional loss.  He did not opine on the Veteran's limitations but noted that the Veteran reported a very limited ability to stand and walk.  In the February 2016 addendum, the April 2015 examiner indicated that any functional loss in terms of range of motion was speculative.  However, in a January 2017 VA examination, the Veteran indicated that he experienced flare-ups once a week with increased pain and swelling, and difficulty walking.  An updated medical opinion is needed to clarify this evidence and provide an opinion on the Veteran's functional loss due to pain and during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since February 2017.  

2.  After completing the preceding development, schedule the Veteran for a VA examination to address the severity of his right ankle disability.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All directives must be addressed.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in both ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so and the reason why in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner is specifically asked to obtain a detailed medical history from the Veteran, including a clarification on the Veteran's history with flare-ups.  The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The report must include an opinion on the Veteran's functional loss during flare-ups due to pain.  In addition, the examiner must provide an opinion on the functional loss during a flare-up in terms of degrees of additional limitation of motion .  The examiner should opine as to whether these reports are consistent with the disability found on examination.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*April 2010 VA Examination noting the Veteran reported flare-ups two to three times per week and caused him to seek rest.  

*July 2012 VA Examination indicating that the Veteran reported flare-ups with increased physical activity and that he had to resign his job because he had difficulty with prolonged standing and walking with his right ankle.  

*August 2013 VA Examination noting the Veteran reported flare-ups following prolonged weight-bearing that would last 45-60 minutes.  

*April 2015 VA Examination indicating that the Veteran did not report flare-ups and that the Veteran reported a very limited ability to stand and walk.

*February 2016 Addendum noting that the Veteran did not report flare-ups.

*January 2017 VA examination indicating that the Veteran reported flare-ups once a week with increased pain and swelling, and difficulty walking.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



